Title: From George Washington to the Board of War, 11 January 1780
From: Washington, George
To: Board of War


          
            Gent.
            Head Qrs Morris Town Jany 11 1780
          
          On the 8th late in the Afternoon I had the honor to receive Your private Letter of the 3d Inst. I sent the next morning for Captain Bowman, but owing to his being out of Camp in quest of provision, I did not see him till yesterday, when I took measures with him for complying with your views. He will march with his Company & with some additional Men I directed to be attached to it to make it compleat, this Afternoon or early to morrow morning; also with an Empty Ammunition Waggon. The captain has received Instructions in the Spirit of the Board’s

Letter, and an Order on the Commissary at Freehold for a Fortnights provision and also One directing no Officer to interfere with his command. Our distressed circumstances for want of provision and the Jersey Troops not having yet received All their Cloathing or any of their Coats from their state Cloathier have also contributed to the Captains delay. I have the Honor &c.
        